Exhibit 10.2

INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is made and entered into as of
April 24, 2020, by and between Midwest Holding Inc., a Nebraska corporation (the
“Company”), and Douglas K. Bratton (“Indemnitee”).

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

WHEREAS, the Board of Directors (the “Board”) of the Company has determined
that, in order to attract and retain qualified individuals, the Company will
maintain on an ongoing basis, at its sole expense, liability insurance to
protect certain persons serving the Company and its subsidiaries from certain
liabilities;

WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;

WHEREAS, the Amended and Restated Articles of Incorporation of the Company (as
may be amended or restated from time to time, including in connection with a
redomestication to another state, the “Articles of Incorporation”) and the
Amended and Restated Bylaws of the Company (as may be amended, or restated from
time to time, including in connection with a redomestication to another state
the “Bylaws”) require indemnification of the officers and directors of the
Company to the full extent permissible under applicable law. Indemnitee may also
be entitled to indemnification pursuant to the business corporation act of its
state of incorporation (the “Act”). The Articles of Incorporation, Bylaws and
the Act expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the Board, officers, and other persons with
respect to indemnification;

WHEREAS, the uncertainties relating to insurance and to indemnification have
increased the difficulty of attracting and retaining persons to serve as
officers and directors of United States-based companies;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent, and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Articles of
Incorporation and Bylaws and any resolutions adopted by the Board, and will not
be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the Articles
of Incorporation, the Bylaws and insurance as adequate in the present
circumstances; may not be willing to serve as an officer or director without
adequate protection; and the Company desires Indemnitee to serve






in such capacity. Indemnitee is willing to serve, continue to serve, and to take
on additional service for or on behalf of the Company on the condition that he
or she be so indemnified.

NOW, THEREFORE, in consideration of the foregoing and of Indemnitee’s agreement
to serve as an officer or director or both after the date of this Agreement, the
parties to this Agreement agree as follows:

1.  Indemnification of Indemnitee. The Company hereby agrees to defend, hold
harmless, and indemnify Indemnitee to the fullest extent permitted by law, as
such may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

(a)  Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of his or her Corporate Status (as defined below),
the Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding (as defined below) other than a Proceeding by or in the right of the
Company. Pursuant to this Section 1(a), the Company shall indemnify, defend, and
hold Indemnitee harmless to the fullest extent permitted by applicable law, as
such may be amended from time to time (but in the case of any such amendment,
only to the extent that such amendment permits the Company to provide broader
indemnification rights than permitted prior to such amendment), against all (i)
Expenses (as defined below), (ii) damages, losses, liabilities, judgments,
penalties, fines  (in each case whether civil, criminal, administrative or other
including, but not limited to, excise and similar taxes), and amounts paid or
payable in settlement including any interest and assessments and all other
charges paid or payable in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to defend, be
a witness or participate in any Proceeding (collectively, “Losses”), actually
and reasonably incurred by him or her, or on his or her behalf, in connection
with such Proceeding or any claim, issue, or matter in any such Proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal Proceeding, had no reasonable cause to believe the
Indemnitee’s conduct was unlawful. The termination of any Proceeding by
judgment, order, settlement, conviction, or upon a plea of nolo contendere or
its equivalent, shall not, of itself, create a presumption that the Indemnitee
did not act in good faith and in a manner which the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and, with
respect to any criminal Proceeding, had reasonable cause to believe that the
Indemnitee’s conduct was unlawful.

(b)  Proceedings by or in the Right of the Company. Indemnitee will be entitled
to the rights of indemnification provided in this Section 1(b) if, by reason of
his or her Corporate Status, Indemnitee is, or is threatened to be made, a party
to or participant in any Proceeding brought by or in the right of the Company.
Pursuant to this Section 1(b), Indemnitee shall be indemnified to the fullest
extent permitted by law, as such may be amended from time to time (but in the
case of any such amendment, only to the extent that such amendment permits the
Company to provide broader indemnification rights than permitted prior to such
amendment) against all Expenses actually and reasonably incurred by the
Indemnitee, or on the Indemnitee’s behalf, in connection with such Proceeding if
the Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company; provided,
however, that if applicable law so provides, no indemnification against such
Expenses will be made in respect of any claim, issue or matter in such
Proceeding as to which Indemnitee has been finally adjudged to be liable to the
Company by a court of competent jurisdiction from which there is no further
right of appeal unless and to the extent that the court in which such action or
suit was brought determines that such indemnification may be made.

(c)  Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his

2




or her Corporate Status, a party to and is wholly successful, on the merits or
otherwise, in any Proceeding, he or she will be indemnified by the Company to
the fullest extent permitted by law, as such may be amended from time to time
(but in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than permitted
prior to such amendment), against all Expenses actually and reasonably incurred
by him or her or on his or her behalf in connection with such Proceeding. If
Indemnitee is not wholly successful in such Proceeding but is successful, on the
merits or otherwise, as to one or more but less than all claims, issues, or
matters in such Proceeding, the Company will indemnify Indemnitee against all
Expenses actually and reasonably incurred by him or her or on his or her behalf
in connection with each successfully resolved claim, issue, or matter. For
purposes of this Section 1(c) and without limitation, the termination of any
claim, issue, or matter in such a Proceeding by dismissal, with or without
prejudice, will be deemed to be a successful result as to such claim, issue, or
matter.

2.  Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 1 of this Agreement, the Company
shall and hereby does indemnify, defend, and hold harmless Indemnitee to the
fullest extent permitted by law, as such may be amended from time to time (but
in the case of any such amendment, only to the extent that such amendment
permits the Company to provide broader indemnification rights than permitted
prior to such amendment) against all Expenses and Losses actually and reasonably
incurred by him or her or on his or her behalf if, by reason of his or her
Corporate Status, he or she is, or is threatened to be made, a party to or
participant in any Proceeding (including a Proceeding by or in the right of the
Company), including, without limitation, all liability arising out of the sole,
contributory, comparative or other negligence, or active or passive wrongdoing
of Indemnitee. Except as provided in this Section 2 or in Section 9, the only
limitation that will exist upon the Company’s obligations pursuant to this
Agreement will be that the Company will not be obligated to make any payment to
Indemnitee that is finally determined (under the procedures, and subject to the
presumptions, set forth in Sections 6 and 7) to be prohibited by applicable law.

3.  Contribution.

(a)  Regardless of whether the indemnification provided in Sections 1 and 2 is
available, in respect of any threatened, pending, or completed Proceeding in
which the Company is jointly liable with Indemnitee (or would be if joined in
such Proceeding), the Company shall pay, in the first instance, the entire
amount of any judgment or settlement of such Proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. The
Company shall not, without prior written consent of Indemnitee, enter into any
settlement of any Proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such Proceeding) unless such settlement
solely involves the payment of money and includes a full, unconditional and
final release of all claims that are or were asserted against Indemnitee in such
Proceeding. In addition, the Company will not, without prior written consent of
Indemnitee, seek or agree to a bar order that extinguishes Indemnitee’s rights
to indemnification or advancement of Expenses, whether under this Agreement or
otherwise.

(b)  Without diminishing or impairing the obligations of the Company set forth
in Section 3(a), if, for any reason, Indemnitee elects or is required to pay all
or any portion of any judgment or settlement in any Proceeding in which the
Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Company will contribute to the amount of Expenses and Losses
actually and reasonably incurred and paid or payable by Indemnitee in proportion
to the relative benefits received from the transaction that gave rise to such
Proceeding by (i) the Company and all officers, directors, or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand; and (ii) Indemnitee, on the
other hand; provided, however, that the proportion determined on the basis of
relative benefit may, to the extent necessary to conform to

3




law, be further adjusted by reference to the relative fault of the Company and
all officers, directors, or employees of the Company other than Indemnitee who
are jointly liable with Indemnitee (or would be if joined in such Proceeding),
on the one hand, and Indemnitee, on the other hand, in connection with the
events that resulted in such Expenses and Losses, as well as any other equitable
considerations that applicable law may require to be considered. The relative
fault of the Company and all officers, directors, or employees of the Company,
other than Indemnitee, who are jointly liable with Indemnitee (or would be if
joined in such Proceeding), on the one hand, and Indemnitee, on the other hand,
will be determined by reference to, among other things, the degree to which
their actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary, and the degree to which
their conduct is active or passive.

(c)  The Company hereby agrees to fully indemnify, defend, and hold harmless
Indemnitee from any claims of contribution that may be brought by officers,
directors, or employees of the Company, other than Indemnitee, who may be
jointly liable with Indemnitee.

(d)  To the fullest extent permitted by law, as such may be amended from time to
time (but in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
permitted prior to such amendment), if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the Company,
in lieu of indemnifying Indemnitee, shall contribute to the amount incurred by
Indemnitee, whether for Losses (including amounts paid or to be paid in
settlement) or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) or transaction(s) giving cause to such Proceeding; and
(ii) the relative fault of the Company (and its directors, officers, employees,
and agents, other than Indemnitee) and Indemnitee in connection with such
event(s) or transaction(s).

4.  Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
or her Corporate Status, a witness or otherwise involved in any Proceeding to
which Indemnitee is not a party, the Company shall indemnify, defend, and hold
harmless the Indemnitee against all Expenses actually and reasonably incurred by
him or her or on his or her behalf in connection therewith.

5.  Advancement of Expenses. To the fullest extent permitted by law, as such may
be amended from time to time (but in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader advancement
rights than permitted prior to such amendment), the Company shall advance all
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding by reason of Indemnitee’s Corporate Status within 10 days after the
receipt by the Company of a statement or statements from Indemnitee requesting
such advance or advances from time to time, whether prior to or after final
disposition of such Proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by Indemnitee and shall include or be preceded or
accompanied by an undertaking by or on behalf of Indemnitee to repay any
Expenses advanced if it is ultimately determined that Indemnitee is not entitled
to be indemnified against such Expenses within 30 days of a final determination.
Any advances and undertakings to repay pursuant to this Section 5 shall be
unsecured and interest-free and any advances shall be made without regard to
Indemnitee’s ability to repay the Expenses. Indemnitee will qualify for and be
entitled to receive such advances solely upon execution and delivery to the
Company of the statement or statements and the undertaking referred to in this
Section 5.

6.  Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnification that are as favorable as may be permitted under the
Act and public policy of applicable state laws.  Accordingly, the parties agree

4




that the following procedures and presumptions will apply in the event of any
question as to whether Indemnitee is entitled to indemnification under this
Agreement:

(a)  To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including such documentation and information as
is reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification, provided
that documentation and information need not be so provided by Indemnitee to the
extent that the provision thereof would undermine or otherwise jeopardize
attorney-client privilege between Indemnitee and his or her counsel. The
Secretary of the Company shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. Notwithstanding the foregoing, any failure by Indemnitee to
provide such a request to the Company, or to provide such a request in a timely
fashion, shall not relieve the Company of any liability that it may have to
Indemnitee unless, and to the extent that, such failure actually and materially
prejudices the interests of the Company. Any Expenses incurred by, or in the
case of retainers, to be incurred by, the Indemnitee in connection with the
Indemnitee’s request for indemnification hereunder shall be borne by the
Company.

(b)  If the Company shall be obligated to pay the Expenses of any Proceeding
against Indemnitee, the Company shall be entitled to assume and control the
defense of such Proceeding (with counsel consented to by Indemnitee, which
consent shall not be unreasonably withheld), upon the delivery to Indemnitee of
written notice of its election so to do. After delivery of such notice, consent
to such counsel by Indemnitee and the retention of such counsel by the Company,
the Company shall not be liable to Indemnitee under this Agreement for any fees
of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding; provided, however, that if (i) the employment of separate counsel by
Indemnitee has been previously authorized by the Company, (ii) Indemnitee or
counsel selected by the Company shall have concluded that there may be a
conflict of interest between the Company and Indemnitee or among Indemnitees
jointly represented in the conduct of any such defense; or (iii) the Company
shall not, in fact, have employed counsel, to which Indemnitee has consented as
aforesaid, to assume the defense of such Proceeding, then the reasonable fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company.
Notwithstanding the foregoing, Indemnitee shall have the right to employ counsel
in any such Proceeding at Indemnitee’s expense.

(c)  The Company shall be entitled to participate in the Proceeding at its own
expense. The Company shall not, without prior written consent of Indemnitee,
effect any settlement of a claim against Indemnitee in any threatened or pending
Proceeding unless such settlement solely involves the payment of money by any
Person (as defined below) other than Indemnitee and includes a full,
unconditional and final release of all claims that are or were asserted against
Indemnitee in such Proceeding and involves no equitable relief or conduct
restrictions imposed on Indemnitee. In addition, the Company shall not, without
prior written consent of Indemnitee, seek or agree to a bar order that
extinguishes Indemnitee’s rights to indemnification or advancement of Expenses,
whether under this Agreement or otherwise.

(d)  Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement to indemnification shall be made in the
specific case: (i) if a Change in Control (as defined below) shall have
occurred, (A) if the Indemnitee so requests in writing, by a majority vote of
the Disinterested Directors (as defined below), even if less than a quorum of
the Board or (B) otherwise by Independent Counsel (as defined below) in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or (ii) if a Change in Control shall not have occurred, (A) by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board,
(B) by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board,
 (C) if there are no such Disinterested Directors or, if such Disinterested
Directors

5




so direct, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (D) if so requested by the Board and
agreed to by the Indemnitee, by the stockholders of the Company.

(e)  In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 6(d), the Independent Counsel
shall be selected as provided in this Section 6(e). If a Change in Control has
not occurred, the Independent Counsel shall be selected by the Board, and the
Company will give written notice to Indemnitee advising him or her of the
identity of the Independent Counsel so selected. If a Change in Control has
occurred, the Independent Counsel shall be selected by Indemnitee (unless
Indemnitee requests that such selection be made by the Board, in which event the
preceding sentence will apply), and Indemnitee shall give written notice to the
Company advising it of the identity of the Independent Counsel so selected. In
either event, Indemnitee or the Company, as the case may be, may, within 10 days
after such written notice of such selection has been received, deliver to the
Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in this Agreement, and the objection shall
set forth with particularity the factual basis of such assertion. Absent a
proper and timely objection, the Person so selected will act as Independent
Counsel. If a written objection is made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court of competent jurisdiction has determined that
such objection is without merit. The Company agrees to pay the reasonable fees
and expenses of the Independent Counsel and to fully indemnify such Independent
Counsel against any and all Expenses, claims, liabilities, and damages arising
out of or relating to this Agreement or its engagement pursuant to this
Agreement.

(f)  In making a determination with respect to entitlement to indemnification
under this Agreement, the Person making such determination shall presume that
Indemnitee is entitled to indemnification under this Agreement. Anyone seeking
to overcome this presumption will have the burden of proof and the burden of
persuasion by clear and convincing evidence. Neither the failure of the Company
(including the Board, Independent Counsel or the stockholders of the Company) to
have made a determination prior to the commencement of any action pursuant to
this Agreement that indemnification of Indemnitee is proper in the circumstances
because Indemnitee has met the applicable standard of conduct set forth in the
Act, nor an actual determination by the Company (including the Board,
Independent Counsel or the stockholders of the Company) that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

(g)  Indemnitee shall be deemed to have acted in good faith and in a manner he
or she reasonably believed to be in or not opposed to the best interests of the
Company if Indemnitee’s action is based on the records or books of account of
the Enterprise (as defined below), including financial statements, or on
information supplied to Indemnitee by directors, officers, employees or agents
of the Enterprise in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected by the Enterprise. In addition, the knowledge or
actions, or failure to act, of any director, officer, agent, or employee of the
Enterprise shall not be imputed to Indemnitee for purposes of determining the
right to indemnification under this Agreement. Regardless of whether the
foregoing provisions of this Section 6(g) are satisfied, it shall in any event
be presumed that Indemnitee has at all times acted in good faith and in a manner
he or she reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.



6




(h)  If the Person empowered or selected under Section 6(d) to determine whether
Indemnitee is entitled to indemnification has not made a determination within 60
days after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee will be entitled
to such indemnification absent (i) a misstatement by Indemnitee of a material
fact, or an omission of a material fact necessary to make Indemnitee’s statement
not materially misleading, in connection with the request for indemnification or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional 30 days, if (A) the determination is to be made by
Independent Counsel and the Company objects to Indemnitee’s selection of
Independent Counsel and (B) the Independent Counsel ultimately selected requires
such additional time for the obtaining or evaluating of documentation or
information relating thereto; provided further, however, that such 60-day period
may also be extended for a reasonable time, not to exceed an additional 30 days,
if the determination of entitlement to indemnification is to be made by the
stockholders of the Company.

(i)  Indemnitee shall cooperate with the Person making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such Person upon reasonable advance request any documentation or information
that is not privileged or otherwise protected from disclosure and that is
reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Counsel, member of the Board, or stockholder of
the Company will act reasonably and in good faith in making a determination
regarding the Indemnitee’s entitlement to indemnification under this Agreement.
Any Expenses actually and reasonably incurred by Indemnitee in so cooperating
with the Person making such determination shall be borne by the Company
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies, defends, and agrees to hold
Indemnitee harmless from any such costs and Expenses. If it is determined that
Indemnitee is entitled to indemnification requested by Indemnitee in a written
application submitted to the Company pursuant to Section 6, payment to
Indemnitee shall be made within 60 days after the written request for
indemnification submitted by Indemnitee.

(j)  The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption, or uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration), it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(k)  The termination of any Proceeding or of any claim, issue, or matter
therein, by judgment, order, settlement, or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner that he or she reasonably believed to be in or not opposed
to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.

7.  Remedies of Indemnitee.

(a)  In the event that (i) a determination is made pursuant to Section 6 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(d) of this Agreement within 30 days after receipt by
the Company of the request for indemnification, or (iv) payment of
indemnification is not made pursuant to

7




this Agreement within 60 days after receipt by the Company of a written request
therefor, Indemnitee may at any time thereafter bring suit against the Company
to enforce Indemnitee’s claim to such indemnification or payment. The Company
will not oppose Indemnitee’s right to bring such suit.

(b)  In the event that a determination has been made pursuant to Section 6(d) of
this Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 7 shall be conducted in all
respects as a de novo trial on the merits, and Indemnitee will not be prejudiced
by reason of the adverse determination under Section 6(d).

(c)  If a determination has been made pursuant to Section 6(d) of this Agreement
that Indemnitee is entitled to indemnification, the Company shall be bound by
such determination in any judicial proceeding commenced pursuant to this
Section 7, absent (i) a misstatement by Indemnitee of a material fact, or an
omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d)  The Company shall indemnify, defend, and hold harmless Indemnitee against
any and all Expenses and, if requested by Indemnitee, will (within 30 days after
receipt by the Company of a written request therefor) advance, to the extent not
prohibited by law, such Expenses to Indemnitee, that are actually and reasonably
incurred by Indemnitee in connection with any action brought by Indemnitee
(i) for indemnification or advancement of Expenses from the Company under this
Agreement, (ii) to recover damages for breach of this Agreement or (iii) related
to any directors’ and officers’ liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advancement of Expenses, or insurance
recovery, as the case may be.

(e)  The Company shall be precluded from asserting in any proceeding commenced
pursuant to this Section 7 that the procedures and presumptions of this
Agreement are not valid, binding, and enforceable and will stipulate in any
court of competent jurisdiction that the Company is bound by all the provisions
of this Agreement.

(f)  Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

8.  Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)  The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Articles of Incorporation, the Bylaws, any
agreement, a vote of stockholders, a resolution of directors, or otherwise. No
amendment, alteration, or repeal of this Agreement or of any provision of this
Agreement shall limit or restrict any right of Indemnitee under this Agreement
in respect of any action taken or omitted by such Indemnitee in his or her
Corporate Status prior to such amendment, alteration, or repeal. The Company
will not adopt any amendment to either the Articles of Incorporation or the
Bylaws, the effect of which would be to diminish Indemnitee’s right to
indemnification under this Agreement.  To the extent that a change in the Act,
whether by statute or judicial decision, permits greater indemnification than
would be afforded at the time of such change under the Articles of
Incorporation, the Bylaws, or this Agreement, it is the intent of the parties to
this Agreement that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy conferred by this
Agreement is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given under this Agreement or now or hereafter existing at law or in
equity

8




or otherwise. The assertion or employment of any right or remedy under this
Agreement, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)  The Company hereby covenants and agrees that, so long as Indemnitee serves
in a Corporate Status and thereafter so long as Indemnitee may be subject to any
possible Proceeding by reason of the fact that Indemnitee served in a Corporate
Status, the Company shall maintain in full force and effect liability insurance
to protect Indemnitee from personal liabilities incurred by reason of the fact
that Indemnitee is or was serving in such capacity (“Liability Insurance”) in
reasonable amounts from established and reputable insurers.  Upon request, the
Company will provide to Indemnitee copies of all Liability Insurance
applications, binders, policies, declarations and endorsements. 

(c)  In all applicable policies of Liability Insurance, Indemnitee shall be
named as an insured, to the extent practicable, and will be covered by such
policies in accordance with their terms to the maximum extent of the coverage
available for any director, officer, employee, or agent or fiduciary under such
policy or policies.

(d)  Following the receipt of a notice of a claim pursuant to the terms of this
Agreement, the Company shall give prompt notice of the commencement of such
Proceeding to its insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.

(e)  Except as set forth in Section 8(f) below, in the event of any payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute all
papers required and take all action reasonably necessary to secure such rights,
including execution of such documents as are necessary to enable the Company to
bring suit to enforce such rights.

(f)  The Company hereby acknowledges that Indemnitee may have rights to
indemnification or advancement of Expenses or insurance provided by one or more
Persons with whom or which the Indemnitee may be associated (collectively, the
“Third Party Indemnitors”). The Company hereby agrees that (i) it is the
indemnitor of first resort and that the obligations of the Company to Indemnitee
are primary and any obligation of the Third Party Indemnitors to provide
indemnification or advancement of Expenses incurred by Indemnitee are secondary,
(ii) the Indemnitee’s right to indemnification under this Agreement, the
Articles of Incorporation and Bylaws, including the right to advancement of
Expenses, indemnification, and contribution, shall not be diminished, modified,
qualified, or otherwise affected by any right of Indemnitee against any Third
Party Indemnitor, and (iii) it irrevocably waives, relinquishes, and releases
the Third Party Indemnitors from any and all claims against the Third Party
Indemnitors for contribution, subrogation, or any other recovery of any kind in
respect thereof. The Company further agrees that no advancement or payment by
the Third Party Indemnitors on behalf of the Indemnitee with respect to any
claim for which Indemnitee has sought indemnification from the Company shall
affect the foregoing and the Third Party Indemnitors shall have the right of
contribution and be subrogated to the extent of such advancement or payment to
all of the rights of recovery of Indemnitee against the Company. The Company and
Indemnitee agree that the Third Party Indemnitors are third party beneficiaries
of the terms of this Section 8(f).

9.  Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnification in connection with:

(a)  any claim made against Indemnitee for which payment has actually been made
to or on behalf of Indemnitee under any insurance policy held by the Company or
other indemnity provision,

9




except with respect to any excess beyond the amount paid under any insurance
policy or other indemnity provision; provided, however, that the foregoing shall
not affect the rights of Indemnitee or the Third Party Indemnitors set forth in
Section 8(f) above;

(b)  any claim made against Indemnitee for an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act (as defined
below) or similar provisions of state law; or

(c)  except as otherwise provided in Section 7, any Proceeding (or any part of
any Proceeding) initiated by Indemnitee, including any Proceeding (or any part
of any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees, or other indemnitees, unless (i) the Board authorized the
Proceeding (or such part of any Proceeding) prior to its initiation, (ii) such
indemnification is expressly required to be made by applicable law, (iii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law or (iv) in connection with a
Proceeding to enforce the Indemnitee’s rights under this Agreement.

10.  Duration of Agreement. All agreements and obligations of the Company
contained in this Agreement shall continue during the period Indemnitee is an
officer or director of the Company (or is or was serving at the request of the
Company as a director, officer, employee or agent of another Person) and shall
continue thereafter so long as Indemnitee is, or may be made, the subject to any
Proceeding (or any proceeding commenced under Section 7) by reason of his or her
Corporate Status, regardless of whether he or she is acting or serving in any
such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties and
their respective successors (including any direct or indirect successor by
purchase, merger, consolidation, reorganization, or otherwise to all or a
majority of the business, assets or income or revenue generating capacity of the
Company), assigns, spouses, heirs, executors, and personal and legal
representatives.

11.  Successors and Binding Agreement. The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or a majority of the business, assets, or income or revenue
generating capacity of the Company, by agreement in form and substance
reasonably satisfactory to Indemnitee, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place. This Agreement shall
be binding upon and inure to the benefit of the Company and any successor to the
Company by operation of law or otherwise.

12.  Enforcement.

(a)  The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it by this Agreement in order
to induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.

(b)  Subject to Section 8(a), this Agreement constitutes the entire agreement
between the parties hereto with respect to the matter hereof and supersedes all
prior written and oral, and contemporaneous oral, agreements, negotiations, and
understandings, express or implied, between the parties with respect to the
subject matter hereof. This Section 12(b) shall not be construed to limit any
other rights Indemnitee may have under the Articles of Incorporation, the
Bylaws, applicable law or otherwise.

13.  Period of Limitations. No legal action may be brought and no cause of
action may be asserted by or in the right of the Company against Indemnitee,
Indemnitee’s estate, spouse, heirs, executors,

10




or personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released, unless asserted by the timely
filing of a legal action within such two year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period will govern.

14.  Definitions. For purposes of this Agreement:

(a)  “Change in Control” shall be deemed to occur upon the earliest to occur
after the date of this Agreement of any of the following events:

(i)  any Acquiring Person (as defined below) is or becomes the Beneficial Owner
(as defined below), directly or indirectly, of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities;

(ii)  during any period of two consecutive years (not including any period prior
to the execution of this Agreement), individuals who at the beginning of such
period constitute the Board, and any new director (other than a director
designated by a Person who has entered into an agreement with the Company to
effect a transaction described in paragraphs (i), (iii) or (iv) of this
definition) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the members of the
Board;

(iii)  the effective date of a merger or consolidation of the Company with any
other Person, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) more than 50% of
the combined voting power of the voting securities of the surviving Person
outstanding immediately after such merger or consolidation and with the power to
elect at least a majority of the board of directors or other governing body of
such surviving Person;

(iv)  the approval by the stockholders of the Company of a complete liquidation
of the Company or an agreement for the sale or disposition by the Company of all
or a majority of the Company’s assets or income or revenue-generating capacity;
or

(v)  there occurs any other event of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a
response to any similar item on any similar schedule or form) promulgated under
the Exchange Act, whether or not the Company is then subject to such reporting
requirement.

For purposes of the foregoing, the following terms shall have the following
meanings:

(A)  “Acquiring Person” shall mean a “person” or “group” within the meaning of
Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Acquiring
Person will exclude (i) the Company, (ii) any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, and (iii) any

11




Person owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

(B)  “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act; provided, however, that Beneficial Owner will exclude
any Person otherwise becoming a Beneficial Owner by reason of the stockholders
of the Company approving a merger of the Company with another Person.

(b)  “Corporate Status” describes the status of a person who is or was a
director, officer, manager, partner, trustee, employee, agent, or fiduciary of
the Enterprise that such person is or was serving at the express request of the
Company and includes, without limitation, the status of such person as an
advisor to the Enterprise prior to the commencement of service in any other
Corporate Status.

(c)  “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(d)  “Enterprise” means the Company and any other Person that Indemnitee is or
was serving at the express request of the Company.

(e)  “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(f)  “Expenses” include all reasonable attorneys’ fees, accountants’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees, any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any payment
under this Agreement (including taxes that may be imposed upon the actual or
deemed receipt of payments under this Agreement with respect to the imposition
of federal, state, local or foreign taxes), and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, participating, or
being or preparing to be a witness in a Proceeding, including reasonable
compensation for time spent by Indemnitee in connection with the prosecution,
defense, preparation to prosecute or defend, investigation, participation,
preparation or involvement as a witness, or appeal of a Proceeding or action for
indemnification for which Indemnitee is not otherwise compensated by the Company
or any third party. “Expenses” also include expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. “Expenses,” however, do not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

(g)  “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company or Indemnitee
in any matter material to either such party (other than with respect to matters
concerning Indemnitee under this Agreement or of other indemnitees under similar
indemnification agreements), or (ii) any other party to the Proceeding giving
rise to a claim for indemnification under this Agreement. Notwithstanding the
foregoing, the term “Independent Counsel” will not include any Person who, under
the applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s rights under this Agreement.



12




(h)  “Person” means any individual, corporation, partnership, limited liability
company, trust, benefit plan, governmental or quasi-governmental agency, and any
other entity, public or private.

(i)  “Proceeding” includes any threatened, pending, or completed action, claim,
suit, arbitration, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing, or any other actual, threatened, or completed
proceeding, whether brought by or in the right of the Company or otherwise and
whether civil, criminal, administrative, or investigative, in which Indemnitee
was, is or will be involved as a party, witness or otherwise, by reason of the
fact that Indemnitee is or was acting in his or her Corporate Status, by reason
of any action taken by him or her or of any inaction on his or her part while
acting in his or her Corporate Status; in each case whether or not he or she is
acting or serving in any such capacity at the time any Loss or Expense is
incurred for which indemnification can be provided under this Agreement;
including any Proceeding pending on or before the date of this Agreement, but
excluding any Proceeding initiated by an Indemnitee pursuant to Section 7 of
this Agreement to enforce his or her rights under this Agreement.

15.  Severability. The invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by applicable law. In the event any provision of this Agreement
conflicts with any applicable law, such provision will be deemed modified,
consistent with the aforementioned intent, to the extent necessary to resolve
such conflict.

16.  Modification and Waiver. No supplement, modification, termination, or
amendment of this Agreement shall be binding unless executed in writing by each
of the parties. No waiver of any of the provisions of this Agreement shall be
deemed or will constitute a waiver of any other provisions of this Agreement
(whether or not similar) nor shall such waiver constitute a continuing waiver.
This Agreement cannot be modified or amended, or any provision of this Agreement
waived, by course of conduct.

17.  Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information, or other document relating to any
Proceeding or matter that may be subject to indemnification covered under this
Agreement. The failure to so notify the Company shall not relieve the Company of
any obligation that it may have to Indemnitee under this Agreement unless and
only to the extent that such failure or delay materially prejudices the Company.

18.  Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day, (c) five
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. All communications will be sent:

(i)  To Indemnitee at the address on file with the Company.



13




(ii)  To the Company at:

Midwest Holding Inc.

2900 South 70th Street, Suite 400

Lincoln, Nebraska 68506

Attention: Corporate Secretary

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

19.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature or other electronic means and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

20.  Rules of Construction.

(a)  The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction of this Agreement.

(b)  Time is of the essence with respect to this Agreement.

(c)  Unless the context otherwise requires, references to “Sections” is to
Sections of this Agreement.

(d)  This Agreement shall be liberally construed in favor of Indemnitee.

(e)  Use of the word “or” shall not be exclusive.

(f)  Use of defined terms in the singular shall include the plural, and vice
versa.

21.  Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the Federal laws of the United States of America and the laws
of the State of incorporation of the Company, without regard to its conflict of
laws rules or any other principle that could result in the application of the
laws of any other jurisdiction. The Company and Indemnitee hereby irrevocably
and unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Agreement will be brought only in the state courts of the
State of incorporation of the Company and not in any other state or Federal
court in the United States of America or any court in any other country,
(b) consent to submit to the exclusive jurisdiction of the State of
incorporation of the Company for purposes of any action or proceeding arising
out of or in connection with this Agreement, (c) waive any objection to the
laying of venue of any such action or proceeding in the state courts of the
State of incorporation of the Company, and (e) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the state
courts of the State of incorporation of the Company has been brought in an
improper or inconvenient forum.

22.  Section 409A. This Agreement shall be interpreted to comply with or, to the
extent possible, be exempt from Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations and guidance promulgated
thereunder to the extent applicable (collectively “Section 409A”), and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. Solely to the
extent that any otherwise

14




required payment under this Agreement would not be exempt from Section 409A (any
such payment, a “Non-Exempt Payment”), such Non-Exempt Payment shall comply with
the following conditions: (a) the amount of the Non-Exempt Payment payable to
Indemnitee in one calendar year shall not affect the amount of expenses eligible
for payment or reimbursement in any other calendar year, whether pursuant to
this Agreement or any other agreement between the Indemnitee and the Company;
(b) the Non-Exempt Payment shall be made to Indemnitee no later than the last
day of the calendar year following the calendar year in which Indemnitee incurs
or is deemed to have incurred the costs or Expenses giving rise to Indemnitee’s
right to the Non-Exempt Payment; and (c) Indemnitee’s right to the Non-Exempt
Payment shall not be subject to liquidation or exchange for another benefit.
Notwithstanding the foregoing, in the event of a bona fide dispute regarding
Indemnitee’s entitlement to the Non-Exempt Payment, payment of the Non-Exempt
Payment may be delayed to a later date to the extent permitted by the Treasury
Regulations under Section 409A.

[Signature Page Follows]

 

 



15




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

MIDWEST HOLDING INC.

 

 

 

 

By:

/s/ A. Michael Salem

 

Name:

A. Michael Salem

 

Title:

CEO

 

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

/s/ Douglas K. Bratton

 

Douglas K. Bratton

 

Signature Page to Indemnification Agreement

